DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-10 are pending; claims 1 and 6 are independent
Reasons for Allowance 
3.	Claims 1-10 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the prior art either alone or in combination teaches,
 A display apparatus comprising:
a substrate comprising a display area comprising a first display area and a second
display area, and a peripheral area surrounding the display area;
a plurality of first data lines disposed across the first display area in parallel with one
another;
a plurality of second data lines in parallel with one another across the second display
area and disposed in parallel with the plurality of first data lines;
a plurality of scan lines in parallel with one another across the display area, wherein the
plurality of scan lines are disposed to cross the plurality of first data lines and the plurality of second data lines;
a plurality of first data line pads electrically connected to the plurality of first data lines
and located at a side of the plurality of first data lines;

lines and located at a side of the plurality of second data lines; and
a plurality of scan line pads electrically connected to the plurality of scan lines,
wherein:
the plurality of first data line pads and the plurality of scan line pads are adjacent to
each other, the plurality of scan line pads and the plurality of second data line pads are
adjacent to each other, the plurality of first data line pads, the plurality of scan line pads, and the plurality of second data line pads are disposed on a portion of the peripheral area, the plurality of first data line pads are disposed on a leftmost part of the portion, and the plurality of second data line pads are disposed on a rightmost part of the portion; and

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
all of the plurality of scan line pads are located between the plurality of first data line
pads and the plurality of second data line pads, none of the plurality of first data line pads and the plurality of second data line pads is located between any of the plurality of scan line pads, no other pad is located between the plurality of first data line pads and the plurality of scan line pads, and no other pad is located between the plurality of scan line pads and the plurality of second data line pads.




With respect to claim 6, the prior art either alone or in combination teaches,
A display apparatus comprising:
a substrate having a display area and a peripheral area surrounding the display area;
first data lines and second data lines arranged in parallel with one another;
scan lines arranged in parallel with one another, the sub scan lines disposed to cross
the first data lines and the second data lines;
first data line pads electrically connected to the first data lines;
second data line pads electrically connected to the second data lines; and
scan line pads electrically connected to the scan lines,
wherein:
the first data line pads and the scan line pads are adjacent to each other, the
scan line pads and the second data line pads are adjacent to each other, the first data line pads, the scan line pads, and the second data line pads are disposed on a portion of the peripheral area, the first data line pads are disposed on a leftmost part of the portion, and the second data line pads are disposed on a rightmost part of the portion, and
The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
all of the scan line pads are located between the first data line pads and the second
data line pads, none of the first data line pads and the second data line pads is located between any of the scan line pads, no other pad is located between the first data line pads and the scan line pads, and no other pad is located between the scan line pads and the second data line pads.

5.	Claims 2-5 and 7-10 are dependent on allowable independent claim

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Min (US 2014/0043306), relates to a display device such as a liquid crystal display (LCD) device, and more particularly, to a display device with a narrow bezel and a driving method thereof.
-	Park (2011/0084946), relates to an organic light emitting display includes a display unit at the center of a panel and including a plurality of pixels at crossing regions of scan lines and data lines, a scan driver for supplying scan signals to the scan lines and on the panel, a pad unit on the panel and for supplying driving powers and control signals to the display unit and the scan driver.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625